—Judgment, Supreme Court, New York County (James Yates, J.), entered March 16, 2000, which denied petitioner tenant’s application to annul respondent State Division of Housing and Community Renewal’s (DHCR) determination finding a rent overcharge of $273.72 after limiting the scope of review to the four-year period preceding the filing of petitioner’s overcharge complaint, and dismissed the petition, unanimously affirmed, without costs.
DHCR’s determination, made in 1998, properly applied the four-year rule mandated by Rent Stabilization Law of 1969 (Administrative Code of City of NY) § 26-516 (a) (2), effective June 19, 1997 and applicable to pending administrative proceedings (L 1996, ch 116, § 46), to petitioner’s overcharge complaint filed in 1990. “Administrative delay will not defeat the agency, absent a showing that the delay was willful or a result of negligence” (Matter of Goldman v New York State Div. of Hous. & Community Renewal, 270 AD2d 169; Matter of Schutt v New York State Div. of Hous. & Community Renewal, 278 AD2d 58), not made here. We have considered and rejected petitioner’s argument that the subject apartment is rent controlled and not rent stabilized. Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Saxe, JJ.